Dissenting Opinion by
Chiee Justice Sampson.
I am of opinion that there was abundant competent evidence offered by the Commonwealth and heard upon the trial to warrant the submission of the case to the jury and to sustain the verdict, even if all evidence obtained under and by reason of the search warrant be excluded. There was much evidence to the effect that odors of fermenting mash, still beer, came from the little ‘ ‘ dugout ’ ’ in which accessories to the distillery were later found, and from which there was strong evidence that the still proper had been spirited away by appellant only a few hours before the officers with the search warrant opened the place. We have repeatedly held that a fact may be known and established by either of our five senses: sight, hearing, smell, taste and touch. Hardly any better test of the fermentation or distillation of spirituous liquors exists than the odor which arises from the process of manufacture of such spirits. Such odors excite the olfactory *692nerves of the human body. A witness who has had experience in one or more of many ways may well and safely say that odors are, or are not, from a distillery in which intoxicating liquors are being made. This fact established, the jury in this case might well have decided the ultimate fact of appellant’s guilt from the surrounding circumstances, and the further proof that appellant had been seen more than once going to and from the “dugout,” located on his farm, and he had been seen only a few hours before the opening of the “dugout” carrying a whiskey distillery from the direction of the “dugout” to a place of hiding close by. In view of these facts and circumstances there was no need of evidence of barrels, tubs, buckets, etc., housed in the “dugout.” This latter evidence was the only proof disclosed by means of the search warrant. Let it be excluded, plenty remains. The guilt of appellant is so manifest, so indubitable from the competent evidence, that I cannot assent to his discharge. The sufficiency of the evidence, independent of the search, was sufficient to sustain the verdict of the jury. I am fully convinced that the trial court made no error in submitting the case to the jury and in overruling the motion and grounds of appellant for new trial, based on the insufficiency and incompetency of the evidence.
The learned dissenting opinion delivered by my colleague, Judge McCandless, fortifies me in my belief that the judgment should have been affirmed. I, therefore, dissent from the majority opinion.